United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Wilmington, DE,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-56
Issued: December 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 7, 2009 appellant, through counsel, filed a timely appeal from the July 24,
2009 merit decision of the Office of Workers’ Compensation Programs denying her claim for
brachial plexus/neuritis. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue is whether appellant sustained brachial plexus/neuritis in the performance of
duty, causally related to factors of her federal employment.
On appeal, appellant, through her attorney, argues that the opinion of the impartial
medical examiner was unreasoned and that the Office should have requested clarifying
information.

FACTUAL HISTORY
This is the second appeal before the Board. In the first appeal the Board, by decision
dated October 23, 2007,1 remanded the case for further development of the evidence. The Board
found that the opinion of Dr. Richard Read, a Board-certified electrophysiologic clinical
specialist2 and the opinions of Dr. Scott M. Fried, an osteopath,3 while not sufficient to establish
appellant’s claim, were sufficient to require further development of the evidence. The facts and
history of the case as set forth in the October 23, 2007 opinion are hereby incorporated by
reference.
On remand, the Office referred appellant to Dr. Wayne J. Altman, a Board-certified
orthopedic surgeon, for a second opinion. In a report dated January 9, 2008, Dr. Altman, noting
that his examination was consistent with a brachial plexopathy and/or cervical radiculopathy,
recommended a complete neurologic evaluation for appellant. He further opined that, although a
diagnosis of bilateral brachial plexopathy may be present, there is no work-related causes to
support this diagnosis. In a January 9, 2008 update, Dr. Altman opined that appellant was not
employable as a mail handler, but she can return to modified duty.
In a letter dated January 14, 2008, counsel stated that, if an impartial examination is
found necessary, appellant would like to participate in the selection of the impartial physician.
By decision dated January 31, 2008, the Office denied appellant’s claim.
Appellant requested a hearing before an Office hearing representative, which was held on
June 24, 2008.
At this time, she testified that she had been out of work since
September 28, 2005. Appellant noted that she was still having problems in her arms, with some
pain going down into her elbow and wrist area and numbness and tingling her left and right
hands. She also noted pressure in the back of her neck going down her shoulders. Appellant

1

Docket No. 07-1423 (issued October 23, 2007). On January 11, 2006 appellant, then a 41-year-old mail
handler, filed an occupational disease claim alleging that her limited-duty work, which required repetitive activities,
caused an aggravation of her preexisting neck and shoulder problems resulting in bilateral carpal tunnel syndrome
and brachial plexus of the right ulnar and radial nerves. In decisions dated March 3 and November 8, 2006, the
Office denied her claim, finding that the medical evidence did not establish that her claimed injury resulted from her
job duties.
2

Dr. Read conducted an electroneuromyographic evaluation of appellant on October 28, 2005 and listed the
following impressions: (1) bilateral brachial plexus level neuropathies involving moderately, the right lateral cord
and left upper trunks of the upper brachial plexes and the postganglion sensory component of the left lower trunk;
(2) mild, right ulnar nerve segmental neuropathy at the elbow level, localized to the infracondylar cubital tunnel
segment, normal on the left; and (3) borderline (normal) right radial nerve at the radial tunnel level, normal on the
left.
3

The record contains several reports by Dr. Fried. In a September 28, 2005 report, Dr. Fried noted that appellant
had repetitive strain injury with cumulative traumas bilateral upper extremities with median and radial neuropathy;
bilateral brachial plexitis status post traction injury left thoracic outlet and herniated disc; status post shoulder
capsular injuries postoperative decompression and sympathetically medicated pain syndrome with long thoracic
neuritis bilaterally. He stated that there was no doubt a direct correlation between appellant’s work activities and
initial injury and her complaints.

2

stated that she was still under the care of Dr. Fried. She testified that her examination by the
second opinion physician lasted 10 to 15 minutes.
In further support of her claim, appellant submitted a May 30, 2006 report wherein
Dr. Fried reviewed her medical and occupational history. Dr. Fried noted that her activities for
the employing establishment “caused repeated and continued insults and aggravations to her
existing problems about her neck and upper shoulder and brachial plexus areas.” He opined that
these injuries resulted in electromyogram nerve conduction positivity at the brachial plexus and
ulnar and radial nerve in the distal forearm, consistent with her clinical complaints. Dr. Fried
concluded that there was “no doubt a direct correlation” between appellant’s work activities and
initial injury and her ongoing complaints as the repairing mail position required her to continue
repetitive activity which prolonged head and neck posturing and caused the new and repeat
injury.
By decision dated July 29, 2008, the hearing representative set aside the January 31, 2008
decision and directed the Office to refer appellant for an impartial medical examination due to a
conflict in the medical evidence.
Due to the conflict between the opinion of appellant’s attending physician, Dr. Fried, and
the second opinion physician, Dr. Altima, with regards to whether appellant was suffering from
an upper extremity condition and whether that condition was causally related to her limited-duty
job activities as a mail handler, the Office referred appellant to Dr. Michael Wujciak, a Boardcertified orthopedic surgeon, for an impartial medical examination. In an opinion dated
November 13, 2008, Dr. Wujciak listed his impressions as: (1) status post impingement
syndromes of the shoulders bilaterally with evidence of residual impairment and deconditioning;
(2) evidence of brachial plexus irritation, left considerably more than the right; evidence of right
ulnar nerve irritation; and (3) evidence of significant confounding factors and disability related
behavior. In his discussion, he noted that appellant gave a history of significant rear-end
collisions in 1995 and 1998 and indicated that within a reasonable degree of certainty that the
etiology of appellant’s brachial plexopathy is related to the automobile accidents not the work
incidents. Dr. Wujciak noted that work-related activities can be anticipated to exacerbate the
condition. He noted that, with regards to appellant’s brachial plexopathy, that its relationship to
her job activities or accepted work conditions is not confirmed. Dr. Wujciak stated, “It is likely
that her job-related activities and injuries exacerbated the condition but did not cause it, and it is
unlikely to have aggravated, precipitated or accelerated this condition.” He further noted, “My
determination of exacerbation as above indicates a temporary worsening of the condition without
actual permanent aggravation.” Dr. Wujciak concluded that appellant was suffering from an
upper extremity condition which was in part causally related to her limited-duty job activities as
a mail handler and which part was not. He explained that what was causally related to her
accepted condition was her shoulder condition and what is not related, within a reasonable
degree of medical certainty, was the conditions of brachial plexus irritation and or/ulnar nerve
neuropathy. Dr. Wujciak noted that he found no evidence of carpal tunnel syndrome. He found
appellant’s overall capacity to work at medium-light duty.
On November 19, 2008 the Office accepted appellant’s claim for aggravation of
impingement syndrome, bilateral shoulders.

3

By decision dated November 19, 2008, the Office denied appellant’s claim for brachial
plexopathy/neuritis based on the weight of the opinion of the impartial medical examiner.
By letter dated November 24, 2008, appellant, through her attorney, requested a hearing.
At the hearing held on April 30, 2009, counsel argued that appellant’s brachial plexus
injury is work related. He asked the hearing representative to make sure that the impartial
medical examiner was properly selected, and argued that if he was not his report did not carry
special weight. Counsel also argued that the Office should have sought clarifying information
from Dr. Wujciak.
In a July 24, 2009 report, the hearing representative affirmed the Office’s November 19,
2008 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related the employment factors identified by the claimant.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6

4

J.E., 59 ECAB 119 (2007).

5

D.I., 59 ECAB 157 (2007); Roy L. Humphrey, 57 ECAB 238 (2005).

6

I.J., 59 ECAB 408 (2008).

4

Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an evaluation.7 In situations where there exist opposing
medical reports of virtually equal weight and rationale and the case is properly referred to an
impartial medical specifically for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on proper factual and medical background,
must be given special weight.8 When the Office obtains an opinion from an impartial medical
specialist for the purpose of resolving a conflict in the medical evidence and the specialist’s
opinion requires clarification or elaboration, the Office must secure a supplemental report from
the specialist to correct the defect in his original report.9
ANALYSIS
Before turning to the merits of this case, the Board will address the procedural issue
regarding the selection of the impartial medical examiner, Dr. Wujciak. The Board notes that, at
the hearing, counsel disputed the impartial medical examiner’s selection as improper. Under its
procedures, the Office is to assure the impartial medial specialist is selected in conformance with
the physician’s directory system (PDS) from those Board-certified specialists who are qualified
and available to conduct the examination.10 The procedure manual provides that the case file is
to be supplemented with documentation of those instances in which a physician was contacted
and declined the referral or examination was not otherwise feasible.11 The Office is to document
in the case record how the rotational procedures were followed.12 In this case, it provided a
bypass screen which indicated that one physician, Dr. David Griefinger, a Board-certified
orthopedic surgeon, was not chosen because he did not have a timely appointment available.
Accordingly, the Office moved on and chose Dr. Wujciak. Appellant did not provide any
evidence supporting her assertion made below that Dr. Wujciak was not properly selected.
Therefore, there is no evidence that the use of Dr. Wujciak’s medical opinion would undermine

7

5 U.S.C. § 8123(a).

8

Jack R. Smith, 41 ECAB 691, 701 (1990); James R. Roberts, 31 ECAB 1010, 1021 (1980).

9

Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988); Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4(b)
(May 2003). The Physician’s Directory System (PDS) is a set of stand-alone software programs designed to support
the scheduling of second opinion and referee examinations. Id. at Chapter 3.500.7. The PDS database of physicians
is based in large part on the Directory of Medical Specialists compiled by the American Board of Medical
Specialties. The PDS contains the names of physicians who are Board-certified in certain specialties as recognized
by the American Medical Association. The PDS database also includes Board-certified osteopathic physicians
recognized by the American Osteopathic Association. Id. See also R.B, 61 ECAB ___ (Docket No. 09-1786, issued
July 1, 2010).
11

Id. at Chapter 3.500.4(b)(7).

12

D.F., 61 ECAB ___ (Docket No. 09-1463, issued August 12, 2010).

5

the appearance of impartiality or compromise the integrity of the system for selecting impartial
medical specialists.13
With regards to the merits, the Office accepted appellant’s claim for aggravation of
impingement syndrome and bilateral shoulders. The issue to be resolved is whether appellant
has established her claim for brachial plexus/neuritis. The Office, in denying her claim for this
condition, relied on the opinion of the impartial medical examiner, Dr. Wujciak, who stated that
appellant’s brachial plexus irritation and/or ulnar nerve neuropathy was not related to her
employment. However, he also indicated in his opinion that appellant’s job-related activities
exacerbated her condition without actual permanent aggravation. Where employment factors
cause an aggravation of an underlying physical condition, the employee is entitled to
compensation for the period of disability related to the aggravation.14 As the opinion of
Dr. Wujciak is unclear with regard to whether an aggravation of appellant’s brachial plexus
irritation and/or ulnar nerve neuropathy were related to his employment activities, and if so, the
period of the aggravation, the Board will remand the case for the Office to seek clarification
from Dr. Wujciak.
Accordingly, the Board remands this case for the Office to seek clarification of the
medical opinion of the impartial medical examiner, Dr. Wujciak. After such further
development as the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision due to an unresolved conflict
in medical opinion.

13

Compare D.A., 61 ECAB ___ (Docket No. 09-936, issued January 13, 2010) (the evidence supported
appellant’s contentions that the Office did not follow its procedures in selecting an impartial specialist where there
were no notes from the PDS explaining the referral to the designated physician and where it appeared that another
physician was actually selected to perform the examination).
14

B.K., 60 ECAB __ (Docket No. 08-2002, issued June 16, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the July 24, 2009 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: December 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

